DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hrametz et al. PG Pub. 2016/0017678 (Hrametz) in view of Al-Hussain et al. PG Pub. 2017/0275987 (Al-Hussain).
Regarding claim 1, Hrametz discloses a method of in situ determination of a thickness of a casing along a wellbore comprising, securing a logging device (200) within a catcher (310) within a drill string (114) (the bottom hole assembly 300 may include a landing sub 310 that can engage with the logging tool string 200 once the logging tool string 200 is conveyed to the bottom hole assembly 300; Par. [0017 & 0034]); activating the logging device (logging tool is activated by switch or electrotonic circuitry; [Par. 0014, 0020-0021]) to initiate an ultrasonic sensor system (243) so that direct or indirect reflections of a first series of signals are detected by the ultrasonic sensor system (the logging tool 200 has a borehole sonic array logging tool 243; Par. [0022]); retrieving the drill string from the wellbore with the logging device within the catcher (he drill pipe string 114 is pulled upward in the wellbore 150 and as the logging tool assembly 220 moves past the geologic formations while the logging assembly 220 is disposed below the lower end of the bottom hole assembly 300; Par. [0021]); recording logging data (data is recorded in a memory logging device; Par. [0021]) through the drill string using the ultrasonic sensor system (243). (Par. [0017-0021]; Figs. 1A-1E).
However, Hrametz does not teach recording logging data of the casing and processing the logging data to determine the thickness of the casing along the wellbore.
Nonetheless, Al-Hussain discloses, in the background as well in the invention, a logging tool can be utilized to analyze the condition of tubing and/or casing by using a thickness profile to determine damage zones (Par. [0007, 0011]) using ultrasonic acoustic tool (Par. [0007, 0017 & 0048]).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute Hrametz sonic array logging tool with an ultrasonic acoustic tool as taught by Al-Hussain for the purpose of recording a thickness profile of a tubing and/or casing to evaluate the thickness while determining the integrity of the tubing and/or casing. This would achieve the predictable result of determining damage sections or cracks in the casing for the purpose of rehabbing the damaged sections or cracks. KSR Int’l Co. V. Teleflex Inc. 550 U.S., 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Regarding claim 2, Al-Hussain discloses remediating any portion of the casing indicated to have high wear. (Repairing damage in a casing of a well; title and preamble of claim 1).
Regarding claim 7, Al-Hussain discloses the logging device takes measurements of the wellbore in 360 degrees around the drill string. (Par. [0063 & 0073]). Geothermal temperature log (204) is a characteristic of a wellbore which refers to an intrinsic temperature log.
Regarding claim 8, Hrametz discloses the ultrasonic sensor system is battery powered. (Par. [0022 & 0024]). The logging assembly (220) has a battery sub section (217) utilized to power the logging tools. 
Regarding claim 9, Al-Hussain discloses the ultrasonic sensor system operates to record the logging data through an outer thickness of the drill string. (Par. [0051]). An ultrasonic caliper is a device for measuring internal diameter and/or thickness of the casing or tubing using high-frequency acoustic signals. Casing thickness may also be measured by analysis of casing resonance signal, or by detecting separately the pulses' echoes from inner and outer casing surfaces.
Regarding claim 10, Al-Hussain discloses the drill string and the catcher radiate the first series of ultrasonic signals through the drill string, but not through apertures in the drill string. (Par. [0069]). The ultrasonic signal will be able to measure the thickness of any downhole tool as long as the sonic signals is reflected back to the logging tool.  A hole or aperture in the drill string will not allow a signal to reflect back to the logging tool.
Regarding claim 11, Hrametz discloses the logging device (220) secured within the catcher (310) is configured to allow the flow of drilling fluid to pass continuously from above the catcher to below the catcher within the drill string. (Par. [0034]). After landing, the fluid (F) is diverted from the longitudinal bore of the drill pipe string (200) through at least one upper bypass port 242 in the landing assembly into at least one internal flow passage 249 in the landing assembly. The fluid flows through the internal passage 249 and out of at least one lower bypass port 246 in the landing assembly. The fluid can then flow through an annular space 290 around the logging tool string 114 and out of the lower end of the bottom hole assembly 310.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hrametz and Al-Hussain as applied to claim 1 above, and further in view of Jahangir et al PG Pub. 2012/0080184 (Jahangir).
Regarding claim 6,  Hrametz discloses activating the logging device with an activation switch (Par. [0014]) but does not teach remotely activating the logging device requires using one or more pulses through the drilling fluid.
Nonetheless, Jahangir teaches a wake-up signal is sent from the surface level computer to activate the logging tool. The wake-up signal is a predetermined series of pulses sent by means of the drilling fluid. (Par. [0018]).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hrametz activation system with the ability to receive pressure pulsed wake-up signal as taught by Jahangir for the purpose of activating the logging tool. This would achieve the predictable result of turning on the logging tool in the event an activation switch is damaged. This would achieve the predictable result of waking-up the logging tool  to start the process of measuring downhole parameters including evaluating the casing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676